
	
		II
		111th CONGRESS
		2d Session
		S. 3294
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2010
			Mr. Crapo (for himself
			 and Mr. Risch) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish certain wilderness areas in central Idaho
		  and to authorize various land conveyances involving National Forest System land
		  and Bureau of Land Management land in central Idaho.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Central Idaho Economic
			 Development and Recreation Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Wilderness designations
					Sec. 101. Additions to the National Wilderness Preservation
				System.
					Sec. 102. Administration.
					Sec. 103. Water rights.
					Sec. 104. Military overflights.
					Sec. 105. Adjacent management.
					Sec. 106. Native American cultural and religious
				uses.
					Sec. 107. Acquisition of land and interests in
				land.
					Sec. 108. Wilderness review.
					TITLE II—Land conveyances for public purposes
					Sec. 201. Blaine County, Idaho.
					Sec. 202. Custer County, Idaho.
					Sec. 203. City of Clayton, Idaho.
					Sec. 204. Terms and conditions of permits or land
				conveyances.
					TITLE III—Travel management
					Sec. 301. Trail management.
				
			2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means—
				(A)the Secretary of
			 Agriculture, with respect to land administered by the Forest Service; or
				(B)the Secretary of
			 the Interior, with respect to land administered by the Bureau of Land
			 Management.
				(2)Wilderness
			 areaThe term wilderness area means any of the
			 areas designated as a component of the National Wilderness Preservation System
			 by section 101(a).
			IWilderness
			 designations
			101.Additions to
			 the National Wilderness Preservation System
				(a)In
			 generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following areas in the State of Idaho are designated as wilderness
			 areas and as components of the National Wilderness Preservation System:
					(1)Hemingway-boulders
			 wildernessCertain Federal land in the Sawtooth and Challis
			 National Forests, comprising approximately 110,370 acres, as generally depicted
			 on the map entitled Hemingway-Boulders Proposed Wilderness and
			 dated October 20, 2008, which shall be known as the Hemingway-Boulders
			 Wilderness.
					(2)White clouds
			 wildernessCertain Federal land in the Sawtooth and Challis
			 National Forests, comprising approximately 90,888 acres, as generally depicted
			 on the map entitled White Clouds Proposed Wilderness and dated
			 October 20, 2008, which shall be known as the White Clouds
			 Wilderness.
					(3)Jerry peak
			 wildernessCertain Federal land in the Challis National Forest
			 and Challis District of the Bureau of Land Management, comprising approximately
			 131,670 acres, as generally depicted on the map entitled Jerry Peak
			 Wilderness and dated August 30, 2006, which shall be known as the
			 Jerry Peak Wilderness.
					(b)Maps and legal
			 descriptions
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a map and legal description for each wilderness area.
					(2)EffectEach
			 map and legal description submitted under paragraph (1) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct minor errors in the map or legal description.
					(3)AvailabilityEach
			 map and legal description submitted under paragraph (1) shall be available in
			 the appropriate offices of the Forest Service or the Bureau of Land
			 Management.
					(c)Inclusion in
			 national landscape conservation systemLand administered by the
			 Bureau of Land Management which is designated as wilderness by this section
			 shall be included in the National Landscape Conservation System.
				102.Administration
				(a)In
			 generalSubject to valid existing rights, each wilderness area
			 shall be administered by the Secretary in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.), except that—
					(1)any reference in
			 that Act to the effective date shall be considered to be a reference to the
			 date of enactment of this Act; and
					(2)with respect to
			 wilderness areas that are administered by the Secretary of the Interior, any
			 reference in the Wilderness Act to the Secretary of Agriculture shall be
			 considered to be a reference to the Secretary of the Interior.
					(b)Consistent
			 interpretationThe Secretary of Agriculture and the Secretary of
			 the Interior shall seek to ensure that the wilderness areas are interpreted for
			 the public as an overall complex linked by—
					(1)common location
			 in the Boulder-White Cloud Mountains; and
					(2)common identity
			 with the natural and cultural history of the State of Idaho and the Native
			 American and pioneer heritage of the State.
					(c)Comprehensive
			 wilderness management planNot later than 3 years after the date
			 of enactment of this Act, the Secretary of Agriculture and the Secretary of the
			 Interior shall collaboratively develop wilderness management plans for the
			 wilderness areas.
				(d)Fire, insects,
			 and diseaseWithin the wilderness areas, the Secretary may take
			 such measures as the Secretary determines to be necessary for the control of
			 fire, insects, and disease in accordance with section 4(d)(1) of the Wilderness
			 Act (16 U.S.C. 1131(d)(1)).
				(e)Livestock
					(1)In
			 generalWithin the wilderness areas, the grazing of livestock in
			 which grazing is established before the date of enactment of this Act shall be
			 allowed to continue, subject to such reasonable regulations, policies, and
			 practices as the Secretary determines to be necessary, in accordance
			 with—
						(A)section 4(d)(4)
			 of the Wilderness Act (16 U.S.C. 1131(d)(4));
						(B)with respect to
			 wilderness areas administered by the Secretary of Agriculture, the guidelines
			 described in House Report 96–617 of the 96th Congress; and
						(C)with respect to
			 wilderness areas administered by the Secretary of the Interior, the guidelines
			 described in appendix A of House Report 101–405 of the 101st Congress.
						(2)Donation of
			 grazing permits and leases
						(A)Acceptance by
			 secretary
							(i)In
			 generalThe Secretary shall accept the donation of any valid
			 existing leases or permits authorizing grazing on public land or National
			 Forest System land, all or a portion of which are within the area depicted as
			 the Boulder White Clouds Grazing Area on the map entitled
			 Boulder White Clouds Grazing Area Map and dated January 27,
			 2010.
							(ii)Partial
			 donationA person holding a valid grazing permit or lease for a
			 grazing allotment partially within the area described in clause (i) may elect
			 to donate only the portion of the grazing permit or lease that is within the
			 area.
							(B)TerminationWith
			 respect to each permit or lease donated under subparagraph (A), the Secretary
			 shall—
							(i)terminate the
			 grazing permit or lease or portion of the permit or lease; and
							(ii)except as
			 provided in subparagraph (C), ensure a permanent end to grazing on the land
			 covered by the permit or lease or portion of the permit or lease.
							(C)Common
			 allotments
							(i)In
			 generalIf the land covered by a permit or lease donated under
			 subparagraph (A) is also covered by another valid grazing permit or lease that
			 is not donated, the Secretary shall reduce the authorized level on the land
			 covered by the permit or lease to reflect the donation of the permit or lease
			 under subparagraph (A).
							(ii)Authorized
			 levelTo ensure that there is a permanent reduction in the level
			 of grazing on the land covered by the permit or lease donated under
			 subparagraph (A), the Secretary shall not allow grazing use to exceed the
			 authorized level established under clause (i).
							(D)Partial
			 donationIf a person holding a valid grazing permit or lease
			 donates less than the full amount of grazing use authorized under the permit or
			 lease, the Secretary shall—
							(i)reduce the
			 authorized grazing level to reflect the donation; and
							(ii)modify the
			 permit or lease to reflect the revised level or area of use.
							(f)Outfitting and
			 guide activitiesIn accordance with section 4(d)(5) of the
			 Wilderness Act (16 U.S.C. 1133(d)(5)), commercial services (including
			 authorized outfitting and guide activities) within the wilderness areas are
			 authorized to the extent necessary for activities which are proper for
			 realizing the recreational or other wilderness purposes of the wilderness
			 areas.
				(g)Fish and
			 wildlife
					(1)In
			 generalNothing in this title affects the jurisdiction of the
			 State of Idaho with respect to the management of fish and wildlife on public
			 land in the State, including the regulation of hunting, fishing, and trapping
			 within the wilderness areas.
					(2)LimitationsThe
			 Secretary, in consultation with the appropriate State agency (except in an
			 emergency), may designate areas in which, and establish periods during which,
			 no hunting, fishing, or trapping is permitted within the wilderness areas for
			 reasons of public safety, administration, or compliance with existing
			 laws.
					(h)AccessIn
			 accordance with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the
			 Secretary shall provide the owner of State or private property within the
			 boundary of a wilderness area adequate access to the property.
				103.Water
			 rights
				(a)Statutory
			 constructionNothing in this title—
					(1)shall constitute
			 either an express or implied reservation by the United States of any water
			 rights with respect to the wilderness areas designated by section 101;
					(2)affects any water
			 rights—
						(A)in the State of
			 Idaho existing on the date of enactment of this Act, including any water rights
			 held by the United States; or
						(B)decreed in the
			 Snake River Basin Adjudication, including any stipulation approved by the court
			 in such adjudication between the United States and the State of Idaho with
			 respect to such water rights; or
						(3)(A)establishes a precedent
			 with regard to any future wilderness designations; or
						(B)limits, alters, modifies, or amends
			 section 9 of the Sawtooth National Recreation Area Act (16 U.S.C.
			 460aa–8).
						(b)New
			 projects
					(1)ProhibitionExcept
			 as otherwise provided in this Act, on and after the date of the enactment of
			 this Act, neither the President nor any other officer, employee, or agent of
			 the United States shall fund, assist, authorize, or issue a license or permit
			 for the development of any new water resource facility inside any of the
			 wilderness areas designated by section 101.
					(2)DefinitionIn
			 this subsection, the term water resource facility means irrigation
			 and pumping facilities, reservoirs, water conservation works, aqueducts,
			 canals, ditches, pipelines, wells, hydropower projects, and transmission and
			 other ancillary facilities, and other water diversion, storage, and carriage
			 structures.
					104.Military
			 overflightsNothing in this
			 title restricts or precludes—
				(1)low-level
			 overflights of military aircraft over the wilderness areas, including military
			 overflights that can be seen or heard within the wilderness areas;
				(2)flight testing
			 and evaluation; or
				(3)the designation
			 or creation of new units of special use airspace, or the establishment of
			 military flight training routes, over the wilderness areas.
				105.Adjacent
			 management
				(a)In
			 generalNothing in this title
			 creates a protective perimeter or buffer zone around a wilderness area.
				(b)Activities
			 outside wilderness areaThe
			 fact that an activity or use on land outside a wilderness area can be seen or
			 heard within the wilderness area shall not preclude the activity or use outside
			 the boundary of the wilderness area.
				106.Native
			 American cultural and religious usesNothing in this title diminishes the treaty
			 rights of any Indian tribe.
			107.Acquisition of
			 land and interests in land
				(a)Acquisition
					(1)In
			 generalThe Secretary may acquire any land or interest in land
			 within the boundaries of the wilderness areas by donation, exchange, or
			 purchase from a willing seller.
					(2)Land
			 exchangeNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall seek to complete an exchange for State land
			 located within the boundaries of the wilderness areas designated by this
			 title.
					(b)Incorporation
			 in wilderness areaAny land or interest in land located inside
			 the boundary of a wilderness area that is acquired by the United States after
			 the date of enactment of this Act shall be added to, and administered as part
			 of the, wilderness area.
				108.Wilderness
			 review
				(a)National forest
			 system landSection 5 of Public Law 92–400 (16 U.S.C. 460aa–4) is
			 repealed.
				(b)Public
			 land
					(1)FindingCongress
			 finds that, for purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), the public land administered by the
			 Bureau of Land Management in the following wilderness study areas have been
			 adequately studied for wilderness designation:
						(A)Jerry Peak
			 Wilderness Study Area.
						(B)Jerry Peak West
			 Wilderness Study Area.
						(C)Corral-Horse
			 Basin Wilderness Study Area.
						(D)Boulder Creek
			 Wilderness Study Area.
						(2)ReleaseAny
			 public land within the areas described in paragraph (1) that is not designated
			 as wilderness by this title—
						(A)shall not be
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c)); and
						(B)shall be managed
			 in accordance with land management plans adopted under section 202 of that Act
			 (43 U.S.C. 1712).
						IILand conveyances
			 for public purposes
			201.Blaine County,
			 Idaho
				(a)Smiley creek
			 rural fire protection district
					(1)Fire
			 station
						(A)In
			 generalThe Secretary of Agriculture (referred to in this
			 subsection as the Secretary), in consultation with the Smiley
			 Creek Rural Fire Protection District, shall identify an appropriate site (not
			 to exceed 2 acres) in the vicinity of the Smiley Creek community, for
			 construction and use of a fire station for the Smiley Creek Rural Fire
			 Protection District.
						(B)UseThe
			 Secretary may provide for the use of the site identified under subparagraph (A)
			 through a special use permit or conveyance to the Smiley Creek Rural Fire
			 Protection District, without consideration.
						(2)Well
			 siteThe Secretary may issue a special use permit to the Smiley
			 Creek Rural Fire Protection District for development of a well to be used for
			 fire protection and other public purposes on land identified by the Secretary
			 and the Fire Protection District as appropriate for development of a
			 well.
					(b)School bus
			 turnaroundThe Secretary of Agriculture shall issue a special use
			 permit or convey, without consideration, to Blaine County, Idaho, not to exceed
			 1 acre of land for use as a school bus turnaround, as generally depicted on the
			 map entitled Blaine County Conveyance—Eagle Creek
			 Parcel—Proposed and dated October 1, 2006.
				202.Custer County,
			 Idaho
				(a)Park and
			 campgroundThe Secretary of the Interior shall convey to Custer
			 County, Idaho, without consideration, approximately 114 acres of land depicted
			 as Parcel A on the map entitled Custer County and City of
			 Mackay Conveyances and dated April 6, 2010, for use as a public park
			 and campground, consistent with uses allowed under the Act of June 14, 1926
			 (commonly known as the Recreation and Public Purposes Act) (43
			 U.S.C. 869 et seq.).
				(b)Fire
			 hallThe Secretary of the Interior shall convey to Custer County,
			 Idaho, without consideration, approximately 10 acres of land depicted as
			 Parcel B on the map entitled Custer County and City of
			 Mackay Conveyances and dated April 6, 2010, for use as a fire hall,
			 consistent with uses allowed under the Act of June 14, 1926 (commonly known as
			 the Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
				(c)Shooting
			 rangeThe Secretary of the Interior shall convey to Custer
			 County, Idaho, without consideration, approximately 201 acres of land depicted
			 as Parcel A on the map entitled Custer County and City of
			 Challis Conveyances and dated February 2, 2010, to be used for a public
			 shooting range, consistent with uses allowed under the Act of June 14, 1926
			 (commonly known as the Recreation and Public Purposes Act) (43
			 U.S.C. 869 et seq.).
				(d)Waste transfer
			 siteThe Secretary of the Interior shall convey to Custer County,
			 Idaho, without consideration, approximately 80 acres of land depicted as
			 Parcel C on the map entitled Custer County and City of
			 Mackay Conveyances and dated April 6, 2010, to be used for a waste
			 transfer site, consistent with uses allowed under the Act of June 14, 1926
			 (commonly known as the Recreation and Public Purposes Act) (43
			 U.S.C. 869 et seq.).
				(e)Public
			 purposesThe Secretary of the Interior shall convey to the City
			 of Challis, Idaho, without consideration, approximately 460 acres of land
			 within the area generally depicted as Parcel B on the map
			 entitled Custer County and City of Challis Conveyances and dated
			 February 2, 2010, to be used for public purposes consistent with uses allowed
			 under the Act of June 14, 1926 (commonly known as the Recreation and
			 Public Purposes Act) (43 U.S.C. 869 et seq.)
				203.City of
			 Clayton, Idaho
				(a)CemeteryThe
			 Secretary of the Interior shall convey to the City of Clayton, Idaho, without
			 consideration, approximately 23 acres of land depicted as Parcel
			 A on the map entitled City of Clayton Conveyances and
			 dated April 6, 2010, for use as a public cemetery.
				(b)ParkThe
			 Secretary of the Interior shall convey to the City of Clayton, Idaho, without
			 consideration, approximately 2 acres of land depicted as Parcel
			 B on the map entitled City of Clayton Conveyances and
			 dated April 6, 2010, for use as a public park or other public purpose
			 consistent with uses allowed under the Act of June 14, 1926 (commonly known as
			 the Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
				(c)Water
			 towerThe Secretary of the Interior shall convey to the City of
			 Clayton, Idaho, without consideration, approximately 2 acres of land depicted
			 as Parcel C on the map entitled City of Clayton
			 Conveyances and dated April 6, 2010, for location of a water tower,
			 consistent with uses allowed under the Act of June 14, 1926 (commonly known as
			 the Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
				(d)Wastewater
			 treatment facilityThe Secretary of the Interior shall convey to
			 the City of Clayton, Idaho, without consideration, approximately 6 acres of
			 land depicted as Parcel D on the map entitled City of
			 Clayton Conveyances and dated April 6, 2010 (including any necessary
			 access right-of-way across the river), for use as a wastewater treatment
			 facility, consistent with uses allowed under the Act of June 14, 1926 (commonly
			 known as the Recreation and Public Purposes Act) (43 U.S.C. 869
			 et seq.).
				(e)Fire
			 hallThe Secretary of the Interior shall convey to the City of
			 Clayton, Idaho, without consideration, approximately 2 acres of land depicted
			 as Parcel E on the map entitled City of Clayton
			 Conveyances and dated April 6, 2010, for use as a fire hall and related
			 purposes, consistent with uses allowed under the Act of June 14, 1926 (commonly
			 known as the Recreation and Public Purposes Act) (43 U.S.C. 869
			 et seq.).
				204.Terms and
			 conditions of permits or land conveyances
				(a)Terms and
			 conditionsThe issuance of a special use permit or the conveyance
			 of land under this title shall be subject to any terms and conditions that the
			 Secretary determines to be appropriate.
				(b)Reversionary
			 interestIf any parcel of land conveyed under this title ceases
			 to be used for the public purpose for which the parcel was conveyed, the parcel
			 shall, at the discretion of the Secretary, based on a determination that
			 reversion is in the best interests of the United States, revert to the United
			 States.
				IIITravel
			 management
			301.Trail
			 management
				(a)Germania creek
			 trail
					(1)In
			 generalThe Secretary shall maintain a trail for single track,
			 2-wheeled motorized and mechanized travel between the Hemingway-Boulders
			 Wilderness designated by section 101(a)(1) and the White Clouds Wilderness
			 designated by section 101(a)(2).
					(2)ManagementThe
			 Secretary shall manage the trail in accordance with applicable laws—
						(A)to provide for
			 recreational travel;
						(B)to minimize any
			 adverse impacts to natural and cultural resources; and
						(C)subject to such
			 terms and conditions as the Secretary may require.
						(3)MonitoringThe
			 Secretary shall monitor the trail to assess whether the trail is appropriately
			 maintained—
						(A)to provide for
			 recreational travel; and
						(B)to minimize any
			 adverse impacts to natural and cultural resources.
						(4)ClosureThe
			 Secretary may temporarily close the trail to any or all uses—
						(A)to minimize any
			 adverse impacts to natural and cultural resources;
						(B)to protect public
			 safety;
						(C)for maintenance
			 or other administrative uses; or
						(D)to provide
			 opportunities for nonmotorized uses.
						(b)Forest service
			 trails 109 and 671
					(1)ClosureSubject
			 to paragraph (2), the following Forest Service trails in the Sawtooth National
			 Recreation Area shall be closed to motorized and mechanized travel:
						(A)The portion of
			 Forest Service Trail 109 between the Phyllis Lake turnoff to 4th of July Lake
			 and the south side of Washington Lake.
						(B)Forest Service
			 Trail 671 down Warm Springs Creek from Forest Service Trail 646 to the
			 wilderness boundary.
						(2)ExceptionsOn
			 the trails identified in paragraph (1), the Secretary may permit—
						(A)use by over-snow
			 vehicles when the snow cover is adequate—
							(i)to
			 provide safe recreational travel; and
							(ii)to
			 minimize any adverse impacts to natural and cultural resources; and
							(B)such
			 administrative uses as the Secretary determines to be necessary.
						(c)Frog lake loop
			 trail
					(1)In
			 generalNeither the designation of the White Clouds Wilderness by
			 section 101(a)(2) nor the exclusion of portions of Forest Service trails 047
			 and 682 (commonly known as the Frog Lake Loop Trail) from the
			 wilderness shall affect the management of those trails for motorized or
			 mechanized travel in accordance with existing laws.
					(2)Limitation on
			 useIf the Secretary allows for motorized or mechanized travel on
			 portions of Forest Service trails 047 and 682, the trails shall be limited to
			 single track, 2-wheeled motorized and mechanized use.
					(d)Accessible
			 trailThe Secretary shall
			 make such improvements as may be necessary to maintain the first mile of the
			 Murdock Creek Trail as a primitive, nonpaved, and wheelchair-accessible
			 trail.
				
